DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2021 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 2/18/2021.
 
Claim Rejections - 35 USC § 112
Claims 1, 3-6, and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claim 1, the terms “non-polar” (with respect to the matrix and ligand end) and “at least partially hydrophobic” (with respect to the matrix) are indefinite because it is unclear to what degree something is non-polar and/or at least partially hydrophobic.

With respect to claim 1, there is an inconsistency with the term “a plurality of ligands” and subsequent references to that term.  Specifically, in line 7 of claim 1, the term “the ligands” does not have full antecedent basis and be replaced with “the plurality of magnetic particles”.  Also, in line 14 of claim 1, the term “the ligand” does not have full antecedent basis and be replaced with “the plurality of magnetic particles”.    
With respect to claim 1, third to last line, it is unclear how the phrase “the ligand is bound to the adhesion region” further limits the anchoring moiety.  The bonding of the ligand to the adhesion region is not limited to a covalent bond because a bond can include any positive interaction between objects when given its broadest reasonable interpretation.
With respect to claims 3 and 9-12, they are rejected for being dependent on a rejected claim and not curing the deficiency of those rejected claims.

Claim Rejections - 35 USC § 103
Claims 1, 3-6, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Omura (US 2010/0055504).
With respect to claims 1, 3-5, 7, 8, and 12, Omura discloses a magnetic recording medium comprising a powder modified with a compound of formula 
    PNG
    media_image1.png
    118
    142
    media_image1.png
    Greyscale
where R10 and R13 are hydrogen, alky, or aryl, R11 and R12 are alkyl or aryl, and L denotes a single bond or oxygen (abstract).  A—R—XE where XA is met by oxy groups with R11 and R12 and R and XE are met by the alkyl of R10 and R13.  The powder includes hexagonal (i.e., crystalline) ferrite powder having particle size of 10-50 nm (paragraph 0075) or ferromagnetic metal powder comprises primarily of α-Fe (i.e., crystalline) (paragraph 0079) having particle size of 10-50 nm (paragraph 0081).  Because Omura discloses that the powder is modified with a compound of formula 
    PNG
    media_image1.png
    118
    142
    media_image1.png
    Greyscale
, there is inherently some interaction and association that meets claim language “bound.”  The binder includes non-polar polymers derived from styrene, butadiene, ethylene, etc (paragraph 0084).  A polar group can be added, but it is neutralized is therefore considered to be non-polar as required by the claims (paragraph 0085).
Omura fails to explicitly disclose that the magnetic particles are dispersed through 1-80% of the full thickness of the polymer matrix.
Omura discloses that the magnetic medium is prepared from a magnetic layer on a nonmagnetic layer and that the binder of the magnetic layer and the nonmagnetic layer are the same (paragraph 0101)3.  The magnetic layer has a thickness of 1-150 nm and the nonmagnetic layer has a thickness of 0.1-3.0 μm (paragraphs 0112-0113).  It is the examiner’s position that the coating when including both the magnetic and nonmagnetic layers accounts for the entire thickness of claimed coating.  The thicknesses taught by Omura provide for an overall thickness of magnetic layer of up to 60 % which overlaps with claimed range 1-80% and 10-50 %.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Therefore, it would have been obvious to one of ordinary skill in the art to obtain a coating having a magnetic particles through only 1-80% (or 10-50%) of the coating.
With respect to claim 6, Omura discloses that the magnetic particles having a particle size of 10-50 nm which overlaps with claimed range 50 nm to 100 μm.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Therefore, it would have been obvious to one of ordinary skill in the art to select a magnetic particle having particle size of 50 nm.
	With respect to claims 9, 10, and 11, Omura discloses that a surface oxide film can be formed on the surface of the ferromagnetic metal powder (paragraph 0080) thereby providing a core-shell structure.
Omura does not disclose whether the shell of oxide film is amorphous or crystalline, however, it is the examiner’s position that the amount of crystallinity is readily controlled by the time given to formation of the film.  Therefore, it would have been obvious to one of ordinary skill in the art to control the application process and obtain either a crystalline or amorphous oxide film as required.

Response to Arguments
Applicant's arguments filed 2/18/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues that Omura does not disclose that the ligand is bounded to the adhesion region.
	It appears that applicant is reading the term “bound” too narrowly as referring exclusively to covalent bonding.  There is not support in the application to limit the term “bound” in this way.  Because Omura discloses a powder that is modified a compound of formula 
    PNG
    media_image1.png
    118
    142
    media_image1.png
    Greyscale
, there is inherently some interaction and association that meets claim language “bound.”  It is noted that in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Applicati4on Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKEY NERANGIS/Primary Examiner, Art Unit 1768                                                                                                                                                                                                        



vn